Name: 91/92/EEC: Commission Decision of 11 February 1991 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  health;  animal product
 Date Published: 1991-02-23

 Avis juridique important|31991D009291/92/EEC: Commission Decision of 11 February 1991 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community Official Journal L 050 , 23/02/1991 P. 0025 - 0026COMMISSION DECISION of 11 February 1991 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community (91/92/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 90/425/EEC (2), and in particular Article 4 (1) thereof, Whereas a list of establishments in Argentina, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 86/414/EEC (3), as last amended by Decision 89/483/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Argentina has revealed that the level of hygiene in one establishment was altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 86/414/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 237, 23. 8. 1986, p. 36. (4) OJ No L 235, 12. 8. 1989, p. 35. ANNEX LIST OF ESTABLISHMENTS Approval No Establishment 'FrigorÃ ­fico' Address 13 Swift Armour SA Argentina Rosario, Santa Fe 16 Regional Santa Elena SA Santa Elena, Entre RÃ ­os 89 Carcarana SACI Carcarana, Santa Fe 239 Maciel Maciel, Santa Fe 249 Industrias Nelson SACIA Nelson, Santa Fe 1311 Frymat SAICFA Santa Fe, Santa Fe 1352 Meatex SA Alejandro Korn, Buenos Aires 1383 Barreca Hermanos VivoratÃ ¡, Buenos Aires 1399 FRÃ A SAIC Casilda, Santa Fe 1822 Meatex SA Villa Ballester, Buenos Aires 1921 San Telmo SACIAFIF Mar del Plata, Buenos Aires 1930 Vizental y CÃ ­a SACIA San JosÃ ©, Entre RÃ ­os 1964 Casasa SA Dolores, Buenos Aires 2052 AntÃ ¡rtico SAIC GonzÃ ¡lez CatÃ ¡n, Buenos Aires 2067 CÃ ­a elaboradora de productos animales SA (CEPA) Pontevedra, Buenos Aires